          Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ELIZABETH V. SMITH
 100 Whispering Willow Way
 Sandy Spring, MD 20860

                     Plaintiff,                           CIVIL ACTION NO: _____________

           v.                                             JUDGE _______________

 GEORGETOWN UNIVERSITY                                    MAGISTRATE JUDGE ____________
 3700 O Street, N.W.
 Washington, DC 20005                                     JURY DEMAND REQUESTED

                     Defendant.


                                      CIVIL ACTION COMPLAINT

       NOW COMES Plaintiff Elizabeth V. Smith (“Plaintiff”), by and through undersigned

counsel, and for her Complaint against Defendant Georgetown University (“Defendant”) hereby

states as follows:

                                             INTRODUCTION

          1.         Plaintiff initiates this action to redress Defendant’s violations of the Family and

  Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et. seq., and other D.C. statutory

  and/or common law. By and through its conduct, Defendant interfered with Plaintiff’s rights

  under the FMLA by: (a) failing to timely notify Plaintiff of her right to protected medical leave

  upon learning of Plaintiff’s statutorily qualifying medical condition and Plaintiff’s need for

  medical leave; (b) failing to timely provide Plaintiff with the statutorily required FMLA Rights,

  Responsibilities and Eligibility Notices upon learning of Plaintiff’s need for protected medical

  leave; (c) failing to timely provide Plaintiff with the statutorily required Designation Notices
        Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 2 of 20



upon learning of Plaintiff’s need for protected leave; and (d) insisting that Plaintiff return to

the workplace despite having express and obvious knowledge that Plaintiff continued to suffer

from a serious health condition entitling her to continued job-protected medical leave..

Defendant also retaliated against Plaintiff in contravention of both the FMLA and DC FMLA

by: (a) repeatedly contacting Plaintiff during her FMLA-protected leaves about non-essential

work related matters that could have been readily handled by other actively working

employees; (b) requesting that Plaintiff return to the office during her FMLA-protected leave

in order to attend non-critical meetings and/or return computer equipment that was inessential

to Defendant’s daily operations; (c) posting both internal and external job postings for full-

time, permanent placement into Plaintiff’s employment position while Plaintiff was on

protected medical leave; (d) removing essential duties from Plaintiff’s role while Plaintiff was

on protected leave and failing to restore those duties upon Plaintiff’s return from protected

leave; (e) unjustifiably clearing and removing Plaintiff’s belongings from Plaintiff’s

workspace during Plaintiff’s protected leave—resulting in substantial damage to Plaintiff’s

property; (f) actively interviewing candidates for placement into Plaintiff’s position so as to

dissuade Plaintiff from further exercising her FMLA rights; (g) criticizing Plaintiff’s

performance and questioning Plaintiff’s commitment to her position when Plaintiff took time

off to recover from medical treatment and/or attend mandatory medical appointments; (h)

decreasing Plaintiff’s job responsibilities and excluding Plaintiff from trainings, presentations

and department meetings upon Plaintiff’s return from protected leave; (i) attempting to force

Plaintiff into early retirement; and (j) making Plaintiff’s working conditions so intolerable and

hostile so that Plaintiff was forced to resign from her employment via early retirement. As a

result, Plaintiff has suffered damages as set forth herein.



                                               2
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 3 of 20



                                        JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff has raised federal claims herein under the FMLA. This Court, pursuant to 28 U.S.C.

§1367(a), also has supplemental jurisdiction over any claims for relief that arise under DC

statutory or common law because such claims form part of the same controversy and derive from

the same set of facts.

        3.          This Court has personal jurisdiction over Defendant because Defendant resides

within this judicial district. Further, Defendant, by systematically soliciting business in the

District of Columbia and operating a business location therein, has sufficient minimum contacts

with this judicial district that the exercise of such jurisdiction comports with judicial notions of

fair play and substantial justice.

        4.          Pursuant to 28 U.S.C. § 1391, venue is properly laid in this district because

Defendant conducts substantial, systematic, and continuous activity in this district and is subject

to personal jurisdiction in this district, and because all of the acts underlying this lawsuit occurred

in this district.

                                                     PARTIES

        5.          The foregoing paragraphs are incorporated herein as if set forth in full.

        6.          Plaintiff Elizabeth V. Smith is an adult individual with an address as set forth

above. At all times relevant to this action, Plaintiff was an employee of Defendant who worked

in this judicial district.

        7.          Defendant is a private educational institution with its principal place of business

in the District of Columbia and located at 37th and O Streets. At all times relevant to this action,

Defendant was Plaintiff’s employer.


                                                      3
              Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 4 of 20



        8.       At all times relevant to this action, Defendant conducted its business operations

within this judicial district.

        9.       At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                       FACTUAL ALLEGATIONS

        10.      The foregoing paragraphs are incorporated herein as if set forth in full.

        11.      Plaintiff commenced her employment with Defendant in 1992 and most recently

worked for Defendant as the Reporting & Web Services Analyst, Academic Records Retention.

        12.      Plaintiff was promoted into the Reporting & Web Services Analyst position in

approximately October 2016.

        13.      As the Reporting & Web Services Analyst, Plaintiff was an employee of the

University’s Office of the Registrar (“OUR”).

        14.      At all times during her tenure with Defendant, Plaintiff was a successful employee

who excelled in her performance and exhibited a demonstrated commitment to her position.

Plaintiff’s positive contributions towards Defendant’s business operations and its educational

mission were reflected in the yearly performance evaluations and salary increases that she

received.

        15.      On November 29, 2016, Plaintiff informed Vicki Browne-Moore, Defendant’s

Director for HR Client Services, that Plaintiff had recently had a biopsy and thereafter had been

diagnosed with breast cancer.

        16.      Plaintiff explained to Ms. Browne-Moore that Plaintiff’s type of breast cancer was

an aggressive one—the treatment and management of which required immediate surgery and



                                                   4
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 5 of 20



subsequent chemo and radiation therapies.

       17.      On the same day she notified Defendant of her breast cancer diagnosis and doctor-

recommended course of continuing treatment, Plaintiff also requested that Ms. Browne-Moore

provide Plaintiff with information about medical leave in order to accommodate her December

1, 2016, surgery, post-surgical recovery and continuing cancer treatment.

       18.      Despite being fully aware that Plaintiff’s medical condition triggered its

obligations under the FMLA, Defendant failed to provide Plaintiff with any information related

to Plaintiff’s eligibility and/or legal right to either continuous or intermittent FMLA leave.

       19.      Providing Plaintiff with information about her eligibility and/or legal right to

either continuous or intermittent FMLA leave during this period would have allowed Plaintiff to

schedule her necessary surgery and post-operative recovery without fear of losing her

employment and/or further aggravating her serious medical condition.

       20.      On December 1, 2016, at approximately 8:00 p.m., Plaintiff underwent a surgical

breast lumpectomy as part of her cancer treatment regimen.

       21.      On December 2, 2016, at approximately 7:00 a.m., Plaintiff returned to work,

despite having undergone invasive and painful surgery less than twelve (12) hours earlier.

       22.      Plaintiff returned to work less than twelve (12) hours after her lumpectomy

because Defendant had failed to properly inform Plaintiff of her entitlement to twelve (12) weeks

of paid or unpaid leave under the FMLA and Plaintiff feared that her medically-related absences

would jeopardize her continued employment with Defendant.

       23.      Although Ms. Browne-Moore and Plaintiff’s supervisor, Vice-President &

University Registrar Annamarie Bianco were aware of Plaintiff’s serious medical condition and

recent lumpectomy, Defendant failed to inform Plaintiff that she was entitled to FMLA leave and



                                                  5
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 6 of 20



that such leave would afford her the ability to take time off work in order to focus on her post-

surgical recovery. Instead, Plaintiff’s supervisors insisted that she remain at work on that day,

despite Plaintiff being in obvious pain and discomfort.

       24.      On December 5, 2016, Plaintiff again contacted Ms. Browne-Moore, informing

Ms. Brown-Moore that her pain had exacerbated and her medical condition had worsened since

her December 2, 2016, return to work. At this time, Plaintiff informed Defendant that had she

had not received any information or other resources regarding her leave eligibility and reiterated

her request for information regarding medical leave that would allow her to tend to her serious

medical condition without fear of reprisal.

       25.      Plaintiff also informed Ms. Brown-Moore on December 5th that she would

continue to perform work at the office during her post-surgical recovery and subsequent cancer

treatment because she was fearful of losing her job and health benefits.

       26.        On December 6, 2016, Defendant first responded to Plaintiff’s request for

information about medical leave and provided Plaintiff with: (a) Leave Request Form; (b)

Notification and Rights & Responsibilities Letter; and (c) FMLA Certification Form.

       27.        Plaintiff returned all forms required to confirm her eligibility and approval for

FMLA-protected leave on December 7, 2016.

       28.      Despite receiving all documents necessary to certify and approve Plaintiff’s

FMLA, Defendant failed to process Plaintiff’s request for FMLA and also failed to provide

Plaintiff with any Designation Notice that set forth either the approval or denial of Plaintiff’s

request for FMLA leave.

       29.      Further, Defendant failed to advise Plaintiff of her leave allotment, continuation

of benefits and job restoration rights under the FMLA.



                                                 6
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 7 of 20



       30.      Instead of providing Plaintiff with paid or unpaid FMLA leave and its statutory

job protections, Ms. Bianco insisted that Plaintiff enter into a teleworking agreement, where

Plaintiff would continue to come into the office during her cancer treatments and occasionally,

when permitted, work from home when she was feeling ill.

       31.      Upon learning of Plaintiff’s serious health condition and need for medical leave,

Ms. Bianco immediately posted internal and external job openings for permanent placement into

Plaintiff’s Reporting & Web Services Analyst position.

       32.      From January 2017 through September 2017, Plaintiff endured numerous

chemotherapy and radiation treatments, all while working for Defendant’s OUR.

       33.      Despite knowing that Plaintiff needed appropriate time off work in order to

recover from her continuing health care treatments for cancer, Defendant failed to advise Plaintiff

of her right to continuous and/or intermittent FMLA leave during this period.

       34.      Instead, Defendant, by and through its agents Ms. Bianco and Deputy Registrar

Amynah Mithani, insisted that Plaintiff continue to work in office both during and after Plaintiff’s

chemotherapy and radiation treatments.

       35.      Mses. Bianco’s and Mithani’s collective actions in this regard led Plaintiff to

believe that her job was in jeopardy if she took the necessary time off to engage in the continuing

medical treatment for her serious health condition and/or took time off to properly recover from

her medical condition and/or treatments.

       36.      Between January 2017 and September 2017, Mses. Bianco and Mithani repeatedly

antagonized Plaintiff while she continued to work while receiving medical treatments for her

serious health condition.

       37.      For example, Ms. Bianco would often micromanage Plaintiff when Plaintiff



                                                  7
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 8 of 20



returned to the office shortly after receiving cancer treatments. During these times, Ms. Bianco

would find contrived issues with Plaintiff’s work product and would also often manufacture

purported deficiencies with the pace in which Plaintiff completed her work, telling Plaintiff

“You’re not even doing anything!”

       38.      Mses. Bianco and Mithani also regularly dissuaded Plaintiff from taking any time

off to recover from her cancer treatments and routinely expressed displeasure when Plaintiff

needed time off to attend medical appointments and receive continuing treatment for her serious

health condition.

       39.      Mses. Bianco and Mithani also unjustifiably removed Plaintiff’s social media

website updating and other essential duties during this time and re-assigned those tasks to other

employees who were not attempting to exercise their statutorily-protected rights under the

FMLA.

       40.      When Plaintiff’s health failed to allow her to come into the office to work, Mses.

Bianco and Mithani often called Plaintiff and/or sent Plaintiff emails requesting that Plaintiff

respond to and/or work on non-essential matters that could have easily been handled by other

OUR employees or resolved upon Plaintiff’s return to the office. Such conduct hindered

Plaintiff’s ability to properly tend to her serious health condition and/or to recover from her

continuing medical treatment.

       41.      At no time during this period did Mses. Bianco, Mithani or any other of

Defendant’s agents advise Plaintiff of her statutory rights to take medically-appropriate leave for

her serious health condition.

       42.      As a result of a retaliatory environment, and without the appropriate medical leave

and time off from work, Plaintiff’s physical and mental health continued to deteriorate between



                                                 8
             Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 9 of 20



January 2017 and September 2017, resulting in Plaintiff having to endure additional medical

appointments and modified and supplemental medical treatments, and also to incur substantial

medical expenses.

       43.      Given the hostile and retaliatory treatment that she received from Mses. Bianco

and Mithani, Plaintiff also began consulting with a therapist in order to continue to work and

function within the negative working environment promulgated by Defendant and its agents.

       44.      Based on both her oncologists’ and therapist’s assessment that Plaintiff’s hostile

work environment and denial of appropriate leave was adversely impacting both her treatment

and recovery, Plaintiff again requested FMLA-protected leave in September 2017.

       45.      As with her November 2016, request for FMLA leave, Defendant failed to timely

provide Plaintiff with the statutorily-required Eligibility, Rights and Responsibilities and

Designation Notices relative to her leave request.

       46.      Defendant finally approved Plaintiff’s September 2017 request for FMLA-

protected medical leave.

       47.      Plaintiff’s FMLA-protected leave commenced on October 1, 2017.

       48.      While Plaintiff was out on FMLA-approved leave, Mses. Bianco and Mithani

contacted Plaintiff on multiple occasions about working on non-essential matters during

Plaintiff’s recuperation period.

       49.      Plaintiff objected to receiving these work-related tasks while on medical leave and

informed Defendant that she could not complete any work because she was still undergoing

cancer treatments, was in tremendous pain and on heavy medication.

       50.      On other separate occasions, Defendant demanded that Plaintiff return to the

office during her FMLA-protected leave in order to attend non-critical meetings and/or return



                                                 9
          Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 10 of 20



computer equipment that was inessential to Defendant’s daily operations.

       51.       Plaintiff informed Defendant that she was unable to return to the office during her

protected medical leave; however, Defendant, despite Plaintiff’s objections, continued to pressure

Plaintiff to physically return to the office and/or respond to work related matters during her

medical leave.

       52.       On yet another occasion during Plaintiff’s FMLA leave, Ms. Bianco removed all

personal and work items from Plaintiff’s work cubicle, placing those items on the floor. Ms.

Bianco cleared Plaintiff’s work space despite the fact that: (1) no other employee had been

assigned to OUR during that period; and (2) even if another employee had been assigned to OUR

during this time, there were other available workstations for such employees to utilize.

       53.       Ms. Bianco’s retaliatory and unjustifiable decision to clear out Plaintiff’s

workspace during Plaintiff’s FMLA-protected leave resulted in Plaintiff’s personal belongings

being irreparably water damaged during a November 2017 flood within OUR.

       54.       Defendant failed to reimburse Plaintiff for her water-damaged property—damage

caused by Ms. Bianco’s purposeful act.

       55.       Plaintiff returned from her medical leave and to Defendant’s workplace on or

about November 27, 2017.

       56.       Within weeks of Plaintiff’s return from medical leave, Mses. Bianco and Mithani

began removing the remaining essential functions of Plaintiff’s Reporting & Web Services

Analyst position and reassigned those duties to other OUR employees.

       57.       After Plaintiff’s return from protected leave, Mses. Bianco and Mithani also failed

to invite Plaintiff to any meetings, presentations, trainings or other updates that occurred within

OUR.



                                                  10
          Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 11 of 20



       58.         After enduring several weeks of exclusionary and retaliatory conduct by Mses.

Bianco and Mithani, Plaintiff contacted Defendant’s Human Resources Client Services Partner

Tania Draghi regarding Plaintiff’s concerns about the discriminatory and retaliatory treatment

she had experienced upon her return from FMLA-protected leave.

       59.     After hearing Plaintiff’s concerns, Ms. Draghi snidely remarked to Plaintiff,

“Don’t you think some of this is your fault?”

       60.     Ms. Draghi did not open an investigation into Plaintiff’s allegations; did not

otherwise escalate Plaintiff’s concerns; and did not provide Plaintiff with any offer of assistance

to resolve them.

       61.     Unimpeded in their retaliatory behavior towards Plaintiff, Mses. Bianco and

Mithani continued to retaliate against Plaintiff for Plaintiff’s rightful exercise of her FMLA leave,

and also continued to interfere with Plaintiff’s continued attempts to exercise her FMLA rights.

Mses. Bianco and Mithani engaged in said conduct upon Plaintiff’s return from her October 1,

2017, FMLA leave and continued said conduct until Plaintiff’s constructive discharge on

September 4, 2018.

       62.     Between December 2017 and August 2018, Mses. Bianco and Mithani continued

to remove responsibilities from Plaintiff’s role as Reporting & Web Services Analyst, and to

reassign those duties to other lesser qualified employees. By late July 2018, Mses. Bianco and

Mithani would only allow Plaintiff to perform entry-level work and also failed to provide Plaintiff

with any justification for the changes to Plaintiff’s workload.

       63.     During this same time period, Mses. Bianco and Mithani also continued in their

efforts to dissuade Plaintiff from taking any continuous or intermittent medical leave to tend to

her serious health condition and/or to attend medical appointments. Mses. Bianco and Mithani



                                                 11
           Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 12 of 20



undertook such efforts even though Plaintiff had and could have utilized her remaining FMLA

leave.

         64.   For example, Mses. Bianco and Mithani would complain when Plaintiff requested

time off to recover from medical treatment or to attend medical appointments. They would also

imply that Plaintiff’s need for medical leave indicated Plaintiff’s lack of commitment to both her

position and OUR.

         65.   In May 2018, Ms. Mithani began asking Plaintiff when she was planning to retire

from Defendant’s employ. Ms. Mithani made this inquiry and encouraged Plaintiff to retire even

though Plaintiff had never announced that she was considering retirement in the immediate future.

         66.   In June 2018, Ms. Bianco again posted internal and external job openings for

permanent placement into Plaintiff’s Reporting & Web Services Analyst position. Ms. Bianco

both posted and interviewed candidates for Plaintiff’s position, even though Plaintiff was still

actively employed by Defendant.

         67.   Plaintiff continued to complain about the retaliatory treatment she received from

Mses. Bianco and Mithani whenever she requested medical leave, but Defendant failed to address

Plaintiff’s concerns or take any other corrective action to ensure Plaintiff’s ability to exercise her

statutorily-protected rights.

         68.   Defendant’s continued and systemic interference with Plaintiff’s FMLA rights;

Defendant’s continued and systemic retaliatory behavior towards Plaintiff after Plaintiff’s

exercise of her FMLA rights; and the aforementioned continued and systemic harassment that

Plaintiff suffered at the hands of Mses. Bianco and Mithani were acts that created working

conditions so intolerable—including inferior benefits and the terms and conditions of

employment—that Plaintiff had no other alternative but to apply for early retirement and to



                                                  12
         Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 13 of 20



separate from her employment with Defendant.

       69.     Plaintiff’s forced early retirement in September 2018 constitutes a constructive

wrongful termination in violation of public policy.

       70.     Since her forced retirement Plaintiff has not been able to find equivalent and/or

comparable employment and has suffered loss of income and employer-sponsored benefits.

                                          COUNT I
                       Violation of the Family and Medical Leave Act
                                        (Interference)

       71.     The foregoing paragraphs are incorporated herein as if set forth in full.

       72.     Plaintiff was an eligible employee under the definitional terms of the Family and

Medical Leave Act of 1993. 29 U.S.C. § 2611(2)(a)(i)(ii).

       73.     At the time of her constructive discharge (as of September 2018), Plaintiff had

been employed by Defendant for at least twelve months.

       74.     Further, Plaintiff had worked at least 1,250 hours for Defendant during the twelve

months prior to either her requesting her November 2016 or her taking her October 2017 medical

leaves of absence.

       75.     Defendant is a covered employer under the definitional terms of the Family and

Medical Leave Act of 1993. 29 C.F.R. § 825.104.

       76.     Defendant employed in excess of 50 employees within 75 miles of the location

where Plaintiff worked during 2016, 2017 and 2018.

       77.     Plaintiff requested leave for a serious health condition on November 29, 2016.

       78.     Plaintiff’s cancer diagnosis constitutes a serious health condition within the

meaning of the FMLA.

       79.     Plaintiff’s serious health condition also required that Plaintiff receive continuing


                                                13
          Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 14 of 20



treatment from a health care provider. 29 C.F.R. § 825.114(a)(2)(i).

       80.     Plaintiff was entitled to receive leave pursuant to the FMLA and Defendant was

not permitted to interfere with or to otherwise restrain Plaintiff’s exercise of her statutorily-

conferred right to protected medical leave. 29 U.S.C. § 2615(a)(1).

       81.     Defendant’s failure to approve Plaintiff’s November 29, 2016, request for leave

constitutes Defendant’s improper restraint and interference of Plaintiff’s statutorily-conferred

right to FMLA leave.

       82.     Defendant’s failure to process Plaintiff’s November 29, 2016, request for leave

and its failure to provide Plaintiff with the statutorily-required Eligibility, Rights and

Responsibilities and Designation Notices also constitute Defendant’s improper restraint and

interference of Plaintiff’s statutorily-conferred right to FMLA leave.

       83.     Throughout Plaintiff’s October 1, 2017, FMLA leave, Defendant regularly

contacted Plaintiff about non-essential business matters and/or required Plaintiff to accept and

complete tasks that could have and should have been assigned to and/or completed by another

one of Defendant’s employees.

       84.     Defendant continued to assign Plaintiff work during her FMLA leave despite

Plaintiff’s objections to these assignments.

       85.     Defendant’s insistence that Plaintiff continue to accept and complete work

assignments during the duration of her October 1, 2017, FMLA-approved leave constitutes

Defendant’s improper restraint and interference of Plaintiff’s statutorily-conferred right to

reasonably uninterrupted medical leave.

       86.     Between December 2017 and September 2018, Defendant’s failure to provide

Plaintiff with continuous and/or intermittent FMLA leave in order to tend to her serious health


                                                14
           Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 15 of 20



condition and/or attend continuing medical treatment by her medical provider constitutes

Defendant’s improper restraint and interference of Plaintiff’s statutorily-conferred right to FMLA

leave.

         87.    Defendant’s violations of the FMLA were repeated, willful and intentional.

Accordingly, a three-year statute of limitations period governs this claim pursuant to 29 C.F.R.

§825.400(b).

         88.    As a proximate cause of Defendant’s aforementioned conduct, Plaintiff

experienced a loss of wages, endured additional medical appointments and modified and

supplemental medical treatments, and was also required to expend additional personal sums on

medical expenses and necessities for her own physical and mental well-being and continued

recovery. These costs, expenditures and lost wages are consistent with those recoverable for

violations of the FMLA. 29 U.S.C. § 2617.

                                           COUNT II
                        Violations of the Family and Medical Leave Act
                                          (Retaliation)

          89.   The foregoing paragraphs are incorporated herein as if set forth in full.

          90.   Plaintiff was entitled to receive leave pursuant to the FMLA and Defendant was

 prohibited from retaliating against Plaintiff for the exercise of her substantive rights under the

 FMLA. 29 U.S.C. § 2615(a)(2).

          91.   After first learning of Plaintiff’s need for FMLA-protected leave, Defendant

 posted Plaintiff’s job and received applications for permanent placement from both internal and

 external candidates. Such acts were designed to and did discourage Plaintiff from exercising her

 statutorily-conferred right to FMLA leave.

          92.   Defendant also permanently reassigned Plaintiff’s job duties both during and after


                                                 15
         Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 16 of 20



her Plaintiff’s October 1, 2017, FMLA leave. Such acts were designed to and did punish Plaintiff

for exercising her statutorily-conferred right to FMLA leave.

       93.     Defendant failed to place Plaintiff in the same or equivalent position upon

Plaintiff’s return from her October 1, 2017, FMLA leave. This act was designed to and did

punish Plaintiff for exercising her statutorily-conferred right to FMLA leave.

       94.     As detailed herein, Mses. Bianco and Mithani engaged in multiple, overt

retaliatory acts both during and after her Plaintiff’s October 1, 2017, FMLA leave. Such acts

included but were not limited to damaging Plaintiff’s personal property; refusing to approve

Plaintiff’s request for time off to tend to medical matters; creating contrived performance issues;

posting Plaintiff’s employment position and interviewing candidates for permanent placement

into the job actively held by Plaintiff; and suggesting and encouraging Plaintiff to seek early

retirement. These acts were designed to and did create a retaliatory and intolerable working

environment where Plaintiff was punished for the exercise of her statutorily-created right to

protected leave.

       95.     Mses. Bianco’s and Mithani’s aforementioned conduct created a working

atmosphere where Plaintiff had no other choice but to resign via early retirement because of

Defendant’s intolerable conditions, which included inferior treatment of Plaintiff, coupled with

inferior benefits and terms and conditions of employment.

       96.     Defendant’s retaliatory actions and separate interference violations constitute

unlawful acts under the FMLA.

       97.     Defendant’s violations of the FMLA were repeated, willful and intentional.

Accordingly, a three-year statute of limitations period governs this claim pursuant to 29 C.F.R.

§825.400(b).



                                                16
         Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 17 of 20



        98.    As a result of Defendant’s retaliatory conduct, Plaintiff has incurred a loss of

 wages, benefits and continuing medical expenses, all within the meaning of the FMLA, 29

 U.S.C. § 2617(a), in an amount to be proved at trial, but believed to exceed $25,000. These costs

 include, without limitation, back pay from the effective date of Plaintiff’s separation of

 employment, lost wages (including any pay differential) from the date of separation, medical

 expenses and lost employment benefits from the date of separation, the loss of any front pay as

 of the date of this Complaint, and any interest on the amount thereon as provided in the FMLA.

 These costs also include attorneys’ fees that, as of the date of this Complaint, exceed $5000.

                                       COUNT III
                  Constructive Wrongful Termination in Violation of Public Policy

       99.     The foregoing paragraphs are incorporated herein as if set forth in full.

       100.    At all times during her employment with Defendant, Plaintiff performed her

 duties with the utmost diligence and competence.

       101.    Plaintiff is informed and believes that Defendant’s conduct against her was

 motivated solely by her decision to exercise her rights to statutorily-protected leave.

 Plaintiff is further informed and believes and thereon alleges that any other reasons

 proffered by Defendant were and are pretextual in nature. Defendant intentionally engaged

 in the aforementioned interference, harassment and retaliation, thereby creating working

 conditions so intolerable that Plaintiff had no alternative but to resign from her employment

 via early retirement.

       102.    By reason of the aforementioned conduct and circumstances, Defendant and

its agents have violated the fundamental public policies of the District of Columbia which

mandate that employees be free from unlawful discrimination, harassment and retaliation in

the exercise of the right to protected leave.

                                                17
              Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 18 of 20



            103.   By the aforesaid acts and omissions of Defendants, Plaintiff has been directly

and legally caused to suffer the harm and damages alleged herein.

            104.   Defendant’s acts of FMLA interference and retaliation, as well as those of its

agents, and, as alleged at length herein, were outrageous and/or undertaken with reckless

indifference to the legal rights of Plaintiff, which includes Plaintiff’s legal right to work in an

employment environment free from retaliation and/or to engage in protected legal activity without

reprisal.

            105.   Because the acts taken towards Plaintiff were carried out by managerial employees

acting in a despicable, deliberate, cold, callous and intentional manner in order to injure and

damage Plaintiff, Plaintiff is entitled to recover punitive damages in an amount to be proved

at trial.

                                              COUNT IV
                                  Intentional Infliction of Emotional Distress

            106.   The foregoing paragraphs are incorporated herein as if set forth in full.

            107.   Defendant’s acts of interference and/or retaliation, as alleged at length herein,

were extreme and outrageous.

            108.   Defendant’s acts of interference and/or retaliation, as alleged at length herein,

have caused Plaintiff to suffer severe emotional distress.

            109.   Defendant knew and intended that Plaintiff would suffer severe emotional

distress as a result of the willful and purposeful acts of interference, harassment and retaliation

displayed by its agents.

            110.   As a result of Defendant’s purposeful and willful interference, harassment and

retaliatory conduct, as set forth herein and in Count Four, Plaintiff seeks compensatory

damages in an amount to be proved at trial.

                                                    18
            Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 19 of 20



                                      PRAYER FOR RELIEF


  WHEREFORE, Plaintiff Elizabeth V. Smith seeks judgment and prays for the following relief:

       a.       Statutory damages for lost wages, employment benefits and other compensation,

plus interest thereon at the statutory rate, pursuant to 29 U.S.C. § 2617(a)(1)(A)(i) and 29 U.S.C.

§ 2617 (a)(1)(A)(ii);

       b.       Additional liquidated damages in the amount of the above-requested award,

pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

       c.       Equitable relief in the form of front pay, as the Court deems appropriate, pursuant

to 29 U.S.C. § 2617(a)(1)(B);

       d.       Compensatory and punitive damages in an amount to be proved at trial;

       e.       For costs of suit and attorneys’ fees; and

       f.       For such other and further relief as the Court may deem just, proper, and

appropriate.

                                         Demand for Jury

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Elizabeth V. Smith

demands trial by jury for all the issues pleaded herein so triable.

Dated: November 29, 2018                           Respectfully submitted,

                                                        /s/ Cheryl R. Hankerson
                                                  Cheryl R. Hankerson, Esquire, (#465747)
                                                  The Shanahan Law Firm LLC
                                                  1029 Vermont Avenue, NW
                                                  Suite 610
                                                  Washington, D.C. 20005-3517
                                                  Telephone: 202.785.2940
                                                  Facsimile: 202.785.2941
                                                  Email: chankerson@shanahanfirm.com




                                                 19
         Case 1:18-cv-02788-RC Document 1 Filed 11/29/18 Page 20 of 20



                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document, along with the Civil

Cover Sheet and Notice of Lawsuit and Summons, was f i l e d w i t h this Court in the above

action via the Court’s CM/ECF system on this 29th day of November, 2018.

                                                              /s/ Cheryl R. Hankerson
                                                              Cheryl R. Hankerson, Esquire




                                             20
